USCA4 Appeal: 20-1305     Doc: 42        Filed: 10/24/2022    Pg: 1 of 12




                                            PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 20-1305


        MARIA MORALES,

                           Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                           Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Argued: September 16, 2022                                 Decided: October 24, 2022


        Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


        Petition for review denied in part and dismissed in part by published opinion.
        Judge Wilkinson wrote the opinion in which Judge Wynn and Judge Diaz joined.


        ARGUED: Ronald Darwin Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
        Maryland, for Petitioner. Jennifer A. Singer, UNITED STATES DEPARTMENT OF
        JUSTICE, Washington, D.C., for Respondent. ON BRIEF: Jeffrey Bossert Clark, Acting
        Assistant Attorney General, Shelley R. Goad, Assistant Director, Office of Immigration
        Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
        D.C., for Respondent.
USCA4 Appeal: 20-1305      Doc: 42          Filed: 10/24/2022     Pg: 2 of 12




        WILKINSON, Circuit Judge:

               Maria Segunda Morales, a native of El Salvador, filed this petition for review of an

        order of the Board of Immigration Appeals (BIA) denying her petition for asylum,

        withholding of removal, and relief under the U.N. Convention Against Torture (CAT). She

        contends chiefly that the BIA and immigration judge (IJ) erred in rejecting her claim of

        persecution on account of “membership in a particular social group”—a precondition for

        her asylum claim under 8 U.S.C. § 1158(b). For the reasons that follow, we deny in part

        and dismiss in part the petition for review.

                                                       I.

               In the fall of 2015, then fifty-three-year-old Maria Morales crossed the Rio Grande

        into Texas. Six days after her arrival, federal authorities located her close to a hundred

        miles from the southern border. Questioned at that time by a border patrol agent, Morales

        explained that she had come to the United States to “look for work” and denied fearing

        persecution or torture in El Salvador. She was subsequently detained in Tacoma,

        Washington, and charged—pursuant to 8 U.S.C. § 1182(a)(7)(A)(i)(I)—with removal for

        lacking a valid entry document.

               Weeks later, before a Tacoma-based immigration judge, Morales announced her

        intention to apply for asylum. With the aid of counsel, she submitted an application,

        complete with additional claims for withholding of removal and CAT protection. Two days

        after filing, Morales posted bond of $7,500 and moved to Maryland to live with her adult

        son, who had illegally entered the United States years earlier.



                                                       2
USCA4 Appeal: 20-1305         Doc: 42         Filed: 10/24/2022    Pg: 3 of 12




                  The merits of Morales’s application eventually went before a Baltimore-based

        immigration judge in March 2018. At a hearing, Morales testified that she had been raped

        by a cousin in El Salvador and abused by an ex-partner, who fathered her son, left her,

        returned, and is now deceased. Morales added, however, that her cousin was alive and had

        threatened her as recently as 2015 but not physically harmed her since the 1970s. Morales

        also discussed a robbery by MS-13 gang members that she alleges witnessing in September

        2015. She testified that she cooperated with police on the scene, indicating where the

        robbers had hidden their weapons. A few days later, three unknown men with tattoos came

        by her house and threatened her with a gun, she recounted. Morales said that she then filed

        a police report about the incident and, roughly a month later, left for the United States. She

        further testified that, since her departure, a niece, nephew, and uncle have been killed—

        crimes which she suggested might be retaliation by the MS-13 gang for her assistance to

        police.

                  The immigration judge denied Morales’s application. Among other things, the

        immigration judge noted “inconsistencies” in her account. Morales had initially failed to

        recall past visa applications to the United States, the immigration judge observed, including

        one making a factual misrepresentation. A.R. 25. Morales appealed to the Board of

        Immigration Appeals but did not submit new briefing. For her CAT claim, she wrote in the

        notice of appeal that the immigration judge had erred “because [she] testified credibly and

        consistently.” A.R. 11. In February 2020, the Board dismissed her appeal.

                  Morales filed a timely petition for review.



                                                        3
USCA4 Appeal: 20-1305      Doc: 42         Filed: 10/24/2022     Pg: 4 of 12




                                                    II.

               To prevail on a claim for asylum, applicants have the burden of establishing

        “refugee” status. 8 U.S.C. § 1158(b)(1)(B)(i). As defined by Congress, this status requires

        a showing that “race, religion, nationality, membership in a particular social group, or

        political opinion” was or will be a “central reason” for persecution. Id. The same

        requirement holds for a withholding-of-removal claim, except that the applicant there must

        satisfy a higher standard of proof. See 8 U.S.C. § 1231(b)(3)(A). Accordingly, if Morales

        does not succeed in her asylum claim, she is also “necessarily ineligible for withholding of

        removal.” Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).

               Of all the protected classes, “membership in a particular social group” has created

        the most definitional difficulty. Human beings are sociable by nature. Many, if not most,

        belong to multiple social groups, thus leaving that ground for asylum one of perennially

        uncertain application. “Membership in a particular social group” was the focus of the

        Morales application. For refugee status, she asserted—and agency adjudicators rejected—

        three social groups: (i) Salvadorean women who are witnesses to gang criminal activity

        and targeted because they filed a police report; (ii) Salvadorean women who are in a

        domestic relationship that they are unable to leave; and (iii) family. We now hold, in

        agreement with the Board, that all three proposed groups are unavailing. In particular, as

        detailed below, Morales did not demonstrate the first to be cognizable, the second to

        include her, or the third to be a “central reason” for her alleged persecution. Because we

        are unable to grant Morales’s petition as to her asylum claim, we are necessarily prevented

        from doing so as well as to her withholding-of-removal claim.

                                                     4
USCA4 Appeal: 20-1305      Doc: 42          Filed: 10/24/2022     Pg: 5 of 12




                                                     A.

               We begin by evaluating Morales’s first proposed social group: Salvadorean women

        who are witnesses to gang criminal activity and targeted because they filed a police report.

        Just articulating a social group is not enough, however. The relevant statutory language

        features a crucial modifier: “particular.” Whether Morales’s self-styled group is

        particular—and thus cognizable—is a question of law, which we review de novo. See

        Tairou v. Whitaker, 909 F.3d 702, 706 (4th Cir. 2018).

               Our legal analysis does not start from a blank slate. When addressing the

        Immigration and Nationality Act, as we do here, we owe deference to reasonable

        interpretations by the Board. See id. (citing Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,

        Inc., 467 U.S. 837, 842–45 (1984)). And a “particular social group,” the Board has

        explained, must be (i) “composed of members who share a common immutable

        characteristic,” (ii) “defined with particularity,” and (iii) “socially distinct within the

        society in question.” Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014). This

        definition is constraining by design, lest “the social group concept . . . virtually swallow

        the entire refugee definition.” Nolasco v. Garland, 7 F.4th 180, 187 (4th Cir. 2021)

        (quoting Matter of M-E-V-G-, 26 I. & N. Dec. at 231 (internal quotation marks omitted)).

        The parties do not ask us to abandon the Board’s three-part definition, and we are not so

        inclined. This court, by now, has appealed to the definition in multiple decisions, without

        once finding it to be impermissible. See, e.g., Quintero v. Garland, 998 F.3d 612, 632

        (4th Cir. 2021) (finding this court to have “adopt[ed]” the definition).



                                                      5
USCA4 Appeal: 20-1305       Doc: 42         Filed: 10/24/2022     Pg: 6 of 12




               Morales’s proposed social group must consequently be “defined with particularity.”

        Put otherwise, her group must erect “definable boundaries so that it is sufficiently clear

        who is in and out.” Herrera-Martinez v. Garland, 22 F.4th 173, 181 (4th Cir. 2022)

        (quoting Amaya v. Rosen, 986 F.3d 424, 429 (4th Cir. 2021) (internal quotation marks

        omitted)). The problem for Morales is that the traits of her proposed group are instead

        “amorphous, overbroad, diffuse, [and] subjective.” Id. The term, “witnesses,” for example,

        could plausibly refer to bystanders, informants, or those who testify in court. This court

        thus held earlier in the year that an applicant’s proposed group, “prosecution witnesses,”

        lacked particularity. Id. at 183.

               Although Morales counters that her proposed group adds more limiting language,

        the “collection of traits” here does not sharpen the boundary lines. Temu v. Holder,

        740 F.3d 887, 896 (4th Cir. 2014). “Criminal activity” could span “offenses ranging in

        severity from petty theft to first-degree murder.” Lizama v. Holder, 629 F.3d 440, 447

        (4th Cir. 2011). We have, in fact, rejected “criminal history” as an insufficiently particular

        trait, reasoning that the term could “mean anything from a reputation for committing crimes

        to an actual criminal record.” Id. Similarly, the term, “targeted,” could refer to exposure to

        physical harm, verbal threats, or some other kind of lesser attention. Morales’s medley of

        vague traits ultimately bleeds into those of the general Salvadorean population, thereby

        undermining the very “purpose” of the particularity requirement: “to avoid indeterminacy.”

        Herrera-Martinez, 22 F.4th at 181 (internal quotation marks omitted).

               Morales fares no better with the “socially distinct” criterion of the Board’s

        definition. Though this requirement does not mean that a group’s members must be

                                                      6
USCA4 Appeal: 20-1305      Doc: 42         Filed: 10/24/2022      Pg: 7 of 12




        identifiable “on sight,” it does necessitate evidence that society generally considers them

        to form a group. Nolasco, 7 F.4th at 187–88 (quoting Matter of M-E-V-G-, 26 I. & N. Dec.

        at 240). It is not enough that members of the proposed group see themselves as socially

        distinct. What matters is the view of Salvadorean society as a whole. Morales has not,

        however, marshalled adequate evidence that Salvadorean society views her proposed group

        as “set apart . . . in some significant way.” Matter of M-E-V-G-, 26 I. & N. Dec. at 238.

               Morales responds by invoking a State Department report which suggests a “climate

        of impunity from criminal prosecution” reigns in El Salvador. A.R. 160. The Salvadorean

        government’s “abysmal efforts” to keep witnesses safe, Morales contends, are proof that

        society at large “recognize[s] [them] as particular and socially distinct.” Pet'r Br. 23. But

        the Salvadorean government fails to keep all kinds of people safe. According to the very

        State Department report that Morales supplied, gangs in El Salvador partake in the rampant

        “[i]ntimidation and killing of police officers, crime victims, and witnesses.” A.R. 160. The

        record indicates, quite sadly, that gang violence afflicts large swaths of the Salvadorean

        public. But this general condition means that Morales’s proposed subset of informants—

        women who file a police report and are targeted as a result—are not regarded by the whole

        of Salvadorean society as in some way “discrete.” Amaya, 986 F.3d at 437. Her proposed

        group thus fails the social-distinction requirement. Devoid of particularity and adequate

        social distinctiveness, the group is not cognizable—and hence cannot salvage Morales’s

        asylum claim.




                                                     7
USCA4 Appeal: 20-1305      Doc: 42         Filed: 10/24/2022     Pg: 8 of 12




                                                    B.

               Morales’s next proposed social group is Salvadorean women who are in a domestic

        relationship that they are unable to leave. Morales has not demonstrated herself even to

        belong to this group. In her application and testimony, Morales alleged two relevant

        relationships: one with her cousin and one with her ex-partner. Even if these relationships

        were in fact “domestic,” which we need not decide, Morales has not established that she

        was unable to leave them. By her own admission, the relationship with her cousin ended

        over forty years ago, and she has not been physically harmed by him since. His more recent

        threats “do[] not compel the conclusion that [she] was unable to leave,” as a sister circuit

        recently concluded in the closer case of a woman alleging threats and harassment from an

        estranged husband. Alfaro v. Barr, 790 F. App’x 91, 92 (9th Cir. 2020). As for Morales’s

        other relationship, she recounted that the ex-partner “left” her decades ago and passed away

        in 2007. A.R. 63. Since Morales’s proposed social group is “defined in the present tense,”

        a relationship terminated long ago does not qualify her as a member. Hernandez-Cabrera

        v. Barr, 837 F. App’x 148, 152 (4th Cir. 2020). Morales gave no indication of any “present

        tense” relationship around the time of her departure from El Salvador in the fall of 2015.

               In any event, for factual determinations by the IJ and Board, our review is limited

        to whether there was “substantial evidence” to support them. Portillo Flores v. Garland,

        3 F.4th 615, 626 (4th Cir. 2021) (en banc). Under this standard, we are to uphold findings

        unless the record would compel “any reasonable adjudicator . . . to conclude to the

        contrary.” Id. (internal quotation marks omitted). For the foregoing reasons, we see no



                                                     8
USCA4 Appeal: 20-1305       Doc: 42          Filed: 10/24/2022     Pg: 9 of 12




        basis to conclude, let alone be compelled to conclude, that Morales should be classified as

        a woman in a domestic relationship that she is unable to leave.

                                                      C.

               Morales’s third and final proposed social group, family, also runs into trouble.

        Although this group is cognizable under our precedent, see Hernandez-Avalos v. Lynch,

        784 F.3d 944, 949 (4th Cir. 2015), and Morales certainly belongs to a family, the inquiry

        does not stop there. Morales still has the remaining burden of establishing a “nexus”

        between family membership and past or future persecution. Alvarez Lagos v. Barr,

        927 F.3d 236, 246 (4th Cir. 2019).

               To this end, Morales argues that “family” is the only explicable reason for her

        alleged mistreatment at the hands of her cousin and ex-partner. These men, after all, “did

        not just assault and rape a random girl on the street.” Pet'r Br. 25. This observation falls

        short, however, of showing why the supposed abuses occurred. An asylum applicant must

        show family membership to be “more than an incidental, tangential, superficial, or

        subordinate reason for . . . persecution.” Hernandez-Avalos, 784 F.3d at 949 (internal

        quotation marks omitted). Morales has not pointed to any evidence of nexus besides the

        identities of her alleged assailants. That her cousin supposedly raped her, and not a stranger,

        does not mean that he did so on account of family membership. Indeed, the government

        rattles off a series of other plausible motives: “jealousy, possessiveness, and/or sexual

        desire.” Resp't Br. 27. The reasons for sexual interactions, even among family members,

        are varied and diverse. Morales, moreover, did not point to any other persons that her

        supposed assailants abused on account of their status as members of her family. We cannot

                                                      9
USCA4 Appeal: 20-1305      Doc: 42         Filed: 10/24/2022     Pg: 10 of 12




        declare that any reasonable adjudicator would—on this sparsely developed record—have

        arrived at a different conclusion as to nexus than the Board did.

                                                    ***

               In sum, we are unable to reverse the Board’s order on the basis of its treatment of

        Morales’s proposed social groups. Because her asylum claim does not prevail, her claim

        for withholding of removal does not either. The agency adjudicators correctly applied law

        and fact in denying Morales’s application, and the record before us does not compel a

        contrary conclusion.

                                                    III.

               Morales raises one more claim, under the U.N. Convention Against Torture (CAT),

        for which lacking a “particular social group” is no hindrance. According to the regulations

        that implement the Convention, Morales can obtain relief from a removal order if she

        establishes that it is “more likely than not” that she would be “tortured” in

        El Salvador. 8 C.F.R. §§ 1208.16(c)(2); see Portillo Flores, 3 F.4th at 637. Torture is

        defined as the infliction of “severe pain or suffering” with the “consent or acquiescence”

        of the foreign government or others there “in an official capacity.” 1208.18(a)(1); see

        Portillo Flores, 3 F.4th at 637. Nonetheless, we cannot assess whether Morales has met

        her burden, since neither she nor the Board meaningfully addressed her CAT claim on the

        administrative appeal.

               This court is not one of unlimited jurisdiction. Congress has circumscribed our

        authority over final orders of removal when a petitioner did not “exhaust[] all

        administrative remedies.” 8 U.S.C. § 1252(d)(1). Morales’s notice of appeal to the Board—
                                                    10
USCA4 Appeal: 20-1305      Doc: 42          Filed: 10/24/2022     Pg: 11 of 12




        to which no briefing was added—listed only one argument concerning her claim for CAT

        relief: that she had, in fact, “testified credibly and consistently.” A.R. 11. That contention

        is different from what Morales now argues: that the Salvadorean government has consented

        or acquiesced to her torture by “grant[ing] impunity to corrupt police, and gang members.”

        Pet’r Br. 32. The daylight between these arguments poses a problem for Morales because

        “failure to dispute an issue on appeal to the B[oard] . . . bars judicial review.” Massis v.

        Mukasey, 549 F.3d 631, 638 (4th Cir. 2008). Absolving Morales of the exhaustion

        requirement would frustrate the objectives of “promot[ing] judicial efficiency and

        protect[ing] the integrity of the administrative process,” which this jurisdictional bar

        valuably serves. Del Carmen Amaya-De Sicaran v. Barr, 979 F.3d 210, 215 (4th Cir. 2020).

               It is true that the Board did refer to her CAT claim. But this fleeting mention cannot

        relieve Morales of the need to fairly present her CAT claim to the Board. The Board here

        devoted all of two sentences to noting—without law or facts—that it “agree[d]” with the

        immigration judge’s ruling, which Morales had not “meaningfully challenged.” A.R. 3.

        Such cursory and conclusory treatment could not be more different from that in Portillo

        Flores, where the Board signaled its “judgment as to what it considers to be a sufficiently

        developed issue” by citing to multiple cases and providing factual support. 3 F.4th at 633.

        Because the Board rightly stated that Morales had not meaningfully presented her CAT

        claim, we have no jurisdiction to evaluate arguments raised for the first time on review.

        We thus dismiss.

                                                     IV.

               For the foregoing reasons, the petition is denied in part and dismissed in part.

                                                     11
USCA4 Appeal: 20-1305   Doc: 42   Filed: 10/24/2022   Pg: 12 of 12




                                         DENIED IN PART AND DISMISSED IN PART




                                          12